Citation Nr: 0115123	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
cause of death.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had recognized military service as follows: pre- 
war service from December 1, 1941 to December 7, 1941; 
beleaguered from December 8, 1941 to April 8, 1942; a 
prisoner of war (POW) under the Japanese government from 
April 9, 1942 to September 24, 1942; and service with the 
regular Philippine Army from August 12, 1945 to November 7, 
1945.

On November 19, 1985, the veteran died.  The appellant is his 
widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran, a former prisoner of war (POW), died in 
November 1985.  According to the death certificate, the 
immediate cause was congestive heart failure; the antecedent 
cause was Koch's pulmonary infection; and the underlying 
cause was acute bronchial asthma. 

2.  In an unappealed July 1998 rating decision, the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death was denied.

3.  The evidence received since July 1998, includes a lay 
statement from purported fellow POWs who described witnessing 
the veteran having edema and swelling of the legs during 
confinement, which is so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for cause of death.

4.  There is no competent and probative evidence that the 
veteran's death was related to the symptoms, including the 
edema and swelling of the legs, that he was reported to have 
experienced during service.


CONCLUSIONS OF LAW

1.  The decision of the RO in July 1998 denying the claim of 
entitlement to service connection for cause of death is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998).

2.  New and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
cause of death.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).

3.  The cause of the veteran's death was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1310, 5107(a) 
(West 1991); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence which was of record prior to the July 1998 
rating decision wherein the RO denied the claim of service 
connection for the cause of the veteran's death is reported 
below.

In two Affidavits of Philippine Army Personnel, signed in 
August 1945 and October 1945, the veteran reported having 
been in POW status from April 1942 to September 1942 and that 
he had had no wounds or illnesses from December 8, 1941 until 
the date of return to military control.  His August 1945 
report of physical examination is negative for notation of 
cardiac or lung disease by physical or X-ray examination or 
other relevant abnormality, and he was classified as "fit."  

In July 1983 the veteran filed an application for VA benefits 
in which he listed no illnesses or injuries.  He also listed 
no illnesses or injuries in a second application filed in 
February 1984.  It appears that he was seeking pension 
benefits on those occasions.  

The death certificate reflects that the veteran died in 
November 1985 and gives the immediate cause of death as 
congestive heart failure; the antecedent cause as pulmonary 
Koch's; and the underlying cause as acute bronchial asthma.  

In March 1996, the appellant filed an application for burial 
benefits, and in July 1997, she filed a claim for service 
connection for cause of death.  Along with the claim for 
service connection she submitted a copy of an October 1984 
certification of X-ray examination which indicates that the 
veteran had densities in each lung, with an impression of 
minimal pulmonary tuberculosis (PTB).  The appellant also 
submitted a copy of a chest X-ray report dated in June 1985, 
which states that the veteran's lungs were emphysematous with 
fiber-hazed shadows on both upper lobes.  The heart was not 
enlarged, although the aorta was calcified and the diaphragm 
was flattened.  The impression was emphysematous lungs and 
minimal pulmonary tuberculosis (PTB).  

The RO replied with a May 1998 letter, in which it pointed 
out that the veteran had not established service connection 
for any disability during his lifetime and notified the 
appellant of the type of evidence, lay and medical, that 
would be needed to establish service connection for the 
veteran's cause of death.  In June 1998, the appellant 
submitted an authorization for the release of medical 
records, listing the dates of the veteran's terminal 
hospitalization at Tabayas Community Hospital from November 
15, 1985 to November 18, 1985.  The appellant also submitted 
a certificate dated in May 1998 signed by an attending 
physician at Tabayas Community Hospital, which certified that 
the veteran was hospitalized from November 15, 1985 to 
November 18, 1985, and that the diagnoses were pulmonary 
Koch's infection and acute bronchial asthma.  The physician 
who signed the certificate also signed the death certificate. 

The RO determined that the available evidence did not support 
the conclusion that the veteran's death causing conditions 
were conditions that began in service or developed as a 
result of captivity and that absent evidence of edema of the 
lower extremities in captivity the unlimited presumption 
period for congestive heart failure was not warranted.  The 
RO also determined that the available evidence did not 
establish evidence of congestive heart failure having been 
manifested within one year of discharge or of tuberculosis 
having been manifested within three years of discharge.  The 
appellant was notified of that decision by letter dated 
August 6, 1998.  The appellant did not appeal within one year 
and that rating decision became final. 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The appellant filed an application to reopen the claim of 
service connection for the cause of the veteran's death in 
June 2000.  No medical evidence was submitted in conjunction 
with this application, nor did the appellant allege that any 
additional medical evidence existed that had not already been 
obtained.  

The RO received a January 2000 affidavit from D.V. and L.T., 
who reported having been fellow POWs with the veteran for 
more than 30 days and having personally observed that the 
veteran suffered weak lungs, dysentery, beri beri, shortness 
of breath, swelling of the legs, feet, and ankle joints 
during captivity.  

The RO also received a January 2000 affidavit from G.O. and 
L.P., who were next door neighbors.  These neighbors stated 
that they personally observed the veteran almost every 
morning and that he could not walk continuously for more than 
6 meters and that he had to stop with a cane and be assisted 
by his wife after resting.  They also observed that the 
veteran used to receive treatment at the Tabayas Community 
Hospital for problems said to include localized edema, 
shortness of breath, and beriberi.   

II.  Initial Matters

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of correspondence from the RO, the rating 
decision on appeal and the Statement of the Case, the 
appellant was given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  However, she did not identify any evidence for the RO 
to obtain.  Thus, the appellant will not be prejudiced by the 
Board deciding this case on the merits without remanding it 
to the RO for consideration under the new legislation 
governing duty to assist.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).

III.  Pertinent Laws and Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal. 38 C.F.R. § 20.200 (2000).  Absent appeal, a decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).

Also, a decision of the Board is appealable to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") within 120 days from the 
date of mailing of notice of the decision, provided that a 
Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988. 38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation. 
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (2000).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.  The Court has held that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
assertions of medical causation cannot be a basis to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the service- 
connected disability was either the principal or contributory 
cause of death.  A service-connected disability must be shown 
to either have caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is insufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. 3.312(c).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b) (2000).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury, which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience. 38 C.F.R. § 3.304(e) (2000).

A POW-related disease will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service, provided that the veteran 
served 90 days or more during a war period or served after 
December 31, 1946.  The requirement of 90 days' service means 
active, continuous service within or extending into or beyond 
a war period, or which began before and extended beyond 
December 31, 1946, or began after that date.  Any period of 
service is sufficient for the purpose of establishing the 
presumptive service connection of a specified disease under 
the conditions listed in § 3.309(c) and (e). 38 C.F.R. § 
3.307(a).

Diseases specific as to former POWs are listed in 38 C.F.R. § 
3.309(c) and must have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service to warrant service connection. 38 C.F.R. § 
3.307(a)(5).  Thus, if a veteran is a former POW and was 
interned or detained for not less than 30 days, the following 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy except where 
directly related to infectious causes.  38 C.F.R. § 3.309(c).

In July 1994, the Secretary published a final rule in the 
Federal Register that amended 38 C.F.R. § 3.309(c) by adding 
the following note: "[f]or purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity."  38 C.F.R. § 3.309(c).

The factual basis for the above may be established by medical 
evidence, competent lay evidence or both.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  The chronicity and 
continuity factors outlined in § 3.303(b) will be considered.  
38 C.F.R. § 3.307(b).

A presumption in favor of service connection also exists for 
any veteran, having served for 90 days or more in a period of 
war, who, within one year after service, develops to a degree 
of 10 percent cardiovascular -renal disease to include 
hypertension, valvular heart or myocarditis or who develops 
to a degree of 10 percent active tuberculosis within three 
years of the date of termination of service.  38 C.F.R. §§ 
3.307, 3.309.  These presumptions are rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

IV.  Analysis regarding new and material evidence

The appellant did not appeal the RO decision dated in July 
1998, which denied entitlement to service connection for the 
cause of the veteran's death, claimed as related to a POW 
presumptive disease.  Thus, that decision became final. 38 
U.S.C.A. § 7105(c).  The only available evidence at the time 
revealed that the veteran had minimal pulmonary tuberculosis 
and emphysematous lungs some forty years after service, and 
that the immediate cause of death, congestive heart failure, 
was the result of Koch's pulmonary infection (PTB) and acute 
bronchial asthma.

The only evidence submitted after July 1998 is the lay 
statements from individuals claiming to be fellow POWs and 
neighbors.  Although new, the affidavit from the veteran's 
neighbors is not material.  While the neighbors are competent 
to attest to what they observed the veteran doing or how ill 
he appeared, they are also lay persons, who are not competent 
to render medical diagnoses or to state the causes of the 
veteran's post-service illnesses.  See Espiritu v. Derwinski, 
2 Vet. App. at 494-495.

However, the lay statement from the fellow POWs does serve as 
new and material evidence, particularly their statement that 
they had observed the veteran with swelling of the legs, feet 
and ankles, suggestive of edema, during internment.  In the 
July 1998 rating decision, the RO had specifically noted 
that, absent evidence of localized edema during the veteran's 
confinement as a POW, presumptive service connection could 
not be granted for congestive heart failure.  Thus, the 
appellant obtained such evidence.  The lay statement from the 
fellow POWs, which is accepted as credible for the purposes 
of reopening the claim, now provides the type of evidence 
detailed by the RO as absent and relevant, and, under these 
circumstances, it is accepted as sufficient for reopening the 
claim.   

V.  Analysis of Reopened Claim

Having reopened the claim, the Board must now consider 
whether the case must be remanded for additional 
consideration by the RO.  In that regard, as noted above in 
the initial matters portion of this decision which addresses 
the Veterans Claims Assistance Act of 2000, the RO has 
advised the veteran of the evidence necessary to necessary to 
substantiate the claim.  Although the RO did not reopen the 
claim, it did provide the appellant with the May 2000 rating 
decision which explained the procedural and evidentiary 
aspects of the case, and the type of evidence that was 
lacking.  The appellant was also provided with the Statement 
of the Case containing the pertinent laws and regulations 
regarding service connection for cause of death, including 
all potentially applicable presumptions.  Thus, the appellant 
will not be prejudiced by the Board by proceeding with a 
decision of this case on the merits without remanding it to 
the RO for consideration under the new legislation governing 
the duty to notify and assist.  Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).

As to whether the RO must give initial de novo consideration 
to the reopened claim, the Board concludes that it does not.  
In that regard, the Statement of the Case notes that the 
claim was considered based on all evidence of record and, as 
already noted, the appellant was provided all relevant laws 
and regulations, not just those pertaining to finality and 
the reopening of claims.  Accordingly, it is concluded that 
the appellant will not be prejudiced by the Board addressing 
the reopened claim without first remanding it the RO.  Id.  

In considering the entire evidence of record, the most 
significant factors are the available medical records and the 
death certificate, which indicate that the veteran's death 
from congestive heart failure was related to Koch's infection 
(pulmonary tuberculosis) and asthma.  The death certificate 
specifically gives the immediate cause of death as congestive 
heart failure; the antecedent cause as Koch's pulmonary 
infection; and the underlying cause as acute bronchial 
asthma.  This death certificate was signed by the same 
physician who filled out the medical certificate dated in May 
1998 from Tabayas Community Hospital, which certified that 
the veteran was hospitalized from November 15, 1985 to 
November 18, 1985, and that the diagnoses were pulmonary 
Koch's infection and acute bronchial asthma.  Thus, the 
medical evidence is consistent as to the cause of death.  The 
medical records proceeding the veteran's death also reflect 
respiratory problems, including the October 1984 
certification of X-ray examination which diagnosed minimal 
pulmonary tuberculosis (PTB).  This is the earliest evidence 
of post-service treatment for any disorder of record.  

Although in conjunction with the appellant's original claim, 
the RO suggested that congestive heart failure was subject to 
the POW lifetime presumption, it is not.  38 C.F.R. § 
3.309(c).  The relevant lifetime presumption is for 
beriberi/ischemic heart disease.  Thus, the lay statement 
that the veteran had swelling of his lower extremities during 
internment is not helpful since the medical evidence does not 
reflect a diagnosis of beriberi/ischemic heart disease or 
that, even if present, such was a factor in the veteran's 
death.  The veteran's congestive heart failure, according to 
the medical evidence, was related to pulmonary disease and 
there is no medical evidence or opinion relating pulmonary 
tuberculosis, asthma or any other pulmonary disease to 
service.  Nor is there any medical evidence that tuberculosis 
was manifested within the applicable presumptive period.  The 
appellant has not suggested that there is any other relevant 
medical evidence available.  

The POWs' statement regarding the veteran's illnesses is not 
probative regarding the actual cause of death because, 
although they are competent to make observations about the 
swelling of the veteran's legs, feet, and ankles during 
captivity and the veteran's cough after service, they are lay 
persons who are not competent to render medical diagnoses or 
to state the causes of the veteran's illnesses or death.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495.  Thus, the 
competent and most probative evidence as to the cause of 
death is the death certificate and the May 1998 medical 
certificate, which was prepared by the same physician who 
certified the cause of death on the death certificate.  There 
is simply no medical evidence that the veteran suffered from 
beriberi/ischemic heart disease or any other disease subject 
to the POW lifetime presumption and that such was a factor in 
his death.  Accordingly, the Board concludes that the weight 
of the evidence is against the claim for service connection 
for the cause of the veteran's death.


ORDER

New and material evidence to reopen the claim for service 
connection for cause of death having been submitted, the 
application to reopen the claim is granted.

Service connection for cause of death is denied.

		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

